Action by a judgment creditor to have applied in payment of her judgment moneys allegedly belonging to the judgment debtors and obtained without adequate consideration by appellants, as well as the proceeds of assets of the judgment debtors which one or more of the appellants reduced to possession by means of fraudulent foreclosures of chattel mortgages. Orders denying motions to dismiss the complaint for insufficiency and on the ground that the causes of action did not accrue within the time limited by law for the commencing of actions thereon, insofar as appealed from, affirmed, with ten dollars costs and disbursements, with leave *874to appellants to answer within ten days from the entry of the order hereon. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.